Case 9:20-cv-00178-DLC Document 9-6 Filed 12/29/20 Page 1 of 11

 

 

 

GEM COUN } SHERIFFS OFFICE ()
Critle Report
DR# 93F009
“ Report Date: 12-28-93 Report #Id : 937796 IN# 937796
Weapon, Force or Means used-

CODE OFFENSE_DESCRIPTION ,
1151 Sexual Abuse of a Child

 

 

 

 

 

Date ime
occ. ON: 11-20-93 18:00
OR BTWN:
REPORTED: 12-28-93
! Source: P Phone |
Connecting reports-
CC 93-7714

Apparent Motive-

Location of Occurrence-
11900 LIBERTY RD

investigative divisions, units, persons notified-

 

ADDITIONAL PEOPLE INVOLVED
CODES: S=Suspect, V-Victim, W-Witness, C=Complainant, F=Father, M=Mother

 

 

 

 

v1 Name: Rc TURRTEsicuwatin DOB: age: 16
Addr: LiL9UU LLB Y RD Sex: ace: W Eth. N
CSZ: SWEET, ID -HP: 584-3439 WP:
AKA: Testify: Yes
v2 Name: DOB: a Age: 16
Addr: Sex: Race: W Eth. N
CSZ: SWEET, ID ,HP: 584-3439 WP:
AKA: Testify: Yes
S1 Name: MENGES, RANDALL LEROY DOB: se rycr-rm Age: 18
Addr: 11900 LIBERTY RD Sex: Race: W  £&h.
CSZ: SWEET, HP: 584-3439 WP:
AKA: RANDY Testify:

 

The Details are as follows:

See Incident Reports
basic information.

Received information that there hag been a
een
Sharon Church

year _old males and an ei

two sixteen ]
I_ met with Dave Pratt,

When I arrived,

Juvenile Justice Coordinator) and Jim Puett i
ts and information
had disclosed to
and that possibly
briefed me on what
if pac, charges were valid; basically they had no pl
at information that I 1
with the purpose of

These individuals briefed me on
available. I was informed that

and Menges had been involved, sexual y
also been involved. Bratcher and Puett
per had for Menges,
to house him. After gathering w
Levud Liberty Road, Canyon House,
Nales.

93-7714 and 93-7796 and attached field reports for

possible sexual abuse involving

year old male at the Pratt Ranch.

Robert Bratcher (H &
(_H.& W State Licensing Bureau).
that they had
t himself
nay have
ossiblities that

,could, I departed to

Jpon my arrival at Canyon pera was met by Leigh Dean; the house

Supervisor. She provided me wi

what information that she had, which was

 

 

‘upervisor P# —- Reporting Officer(s)

 

P?# Assmt.

Rep. Off. Signature

+. ff

 

 

CHANEY, FRANK L. S004 INVESTIGATOR
Ssigned to: PF Assmt. Date/Tlme Reproduced Div/CIk To Whom
_ Submit to C/A __Active _ Other __Imnediate F/0 __Pending __ Inactive

ace

interviewing the three
C Document 9-6 Filed 12/29/20 Page 2 of 11

:20-cv-00178-D
CASe 9:20 Git COUN.) SHERIF KS OFFICE @)
Crise Report :
DR# 93F009
Report Date: 12-28-93 Report #Id : 937796 IN# 937796

 

 

 

Continued...

that Menges had told her that the charges were true and that he was worried
about going to jail.

I than_ began my interviews with After introducing myself
and talking with him a few momen aske im to relate to me what exactly
had happened between himself, and Menges. He said that himself and
Severns had had sex twice, bot ime in the downstairs bedroom. He

continued, sa ing that the sex was nothing more than 1dcrking each other
of tha nd

ff." He sai t the first time was just after Holloween econd
time was the following night. He said that the first ni Sy tried
to, have anal _ sex with hin; but it hurt so he made quit. e also
said that had asked him to “suck him off" u e had refused. He

continued talking about penges:: He said that the first time was about a
week later, and it had Started when Menges had suggested that he "let it
hang out." He said that himself and penges had "Jerked each other off"
twice. Once in the hallway near the hea er and the second time in the
downstairs bedroom. He said that these were the onl sexual encounters that
he had had with either of the two individuals. I asked and he agreed to
provide me with a written statement.

  
 

I next interviewed
hime for a few momeric

 
 
  

-, After introducing myself and talking with

eTILS m_ to relate to me what Sag ing & ha
happened between himself he had

fondled/ jacked off just before of? Said that Thanksgiving. H
on e ac Oo wice us e re or us a er anksgiving. e
said thAt this had taken Swit z td 35

pla nstairs in the Bedroom Said that he
had attempted anal sex on F uit when complai hat
it hurt. “He said, that he had asked to suck him off, but had
refused. He continued on 77ey 9 about Menges. He said that, there na een
four times; 12/04/93, 12/07/93, apie es and 12/19/93. He said that he |
wasn’t exactly sure of the dates, but’ that they were prerty close. He said
that they had "jerked each other off" four times, he had performed oral sex
on Menges twice, Menges had erformed oral sex on him four times, and each
had tried anal Sex on the other once. He said that it had been Menges idea
for the oral sex, but prey both had decided to try the anal sex. He said
that he had probably started most of the contact.” I asked and he agreed to
provide me with a written statement,

     

  
   
  

I next interviewed Rand Menges. After introducing myself and talking with

him for a few mo asked him to relate to me what ex happed

between himself, and -, He said that he and

gucted each other ofr twice ana that he had tried oral sex on
u

    

  

t had quit because he ke it. He continued talking DOU
He said é elf and had had sex four times. The first Time,
had been 1dea and at they had just Jacked eac ff, and

  
 
   
 
  
  

after they were done; ue didn’t want to do it again but threatened

rO tell Dave Pratt in the nt. menges said that there were three more
incidents of sex with ; three of which involved him 7eyong Severns
oral sex, once ave Nhim oral sex, and they both part Cipated in anal

Sex once. He Sar hat the last incident was on nee nd :,,2 asked and
Menges agreed to provide me with a written statement. dditionally; Menges
e

    

vas informed of his rights and signed a rights waiver prior to th
interview.

\fter the interview, I transported Menges to the Main Pratt Ranch so that
Jave Pratt could take him to a Doctors appointment. I also had the Gcso
Jispatcher contact coud Varie to determine if there was enough evidence to
2lace Menges into cust io The dispatcher, after talking with Varie,
-nformed me to prepare the report and that’he would take it from there.

*repared summary for forwarding to the PA for his necessary action(s).
Case 9:20-cv-00178-DLC Document 9-6 Filed 12/29/20 Page 3 of 11

(y ()

GEM COUNTY SHERIFFS OFFICE

 

 

 

 

 

 

 

 

 

 

Report ID: 937796 4 . Page 1
P Offense/Activity Detail 2
r- Offense Number 1
NCIC 1151 Sexual Abuse of a Child
Code Section
IBR Code 11 SEX OFFENSES (FORCIBLE)
A/C C Completed
aaa 88 None (no bias)
Poe ;
Location Type 20 Residence/Home
Domestic Vio. No
Criminal Act.
Entered
Entry Method
Weapon/Force 99 None
Type Securit
Tools Use
People/Entity Detail
- Person/Entity V1 Person/Entity v2
Code Loti Code ict i
Name Name
AKA AKA
Addr 11900 LIBERTY RD Addr 11900 LIBERTY RD
CSZ SWEET, ID CSZ SWEET, ID
Res R . Res R
Home 584-3439 Testify Y Home 584-3439 Testify Y
Work Work
POB POB
SSN SSN
DLN DLN
Oc/Gr Oc/Gr STUDENT
Ed/Sc Ed/Sc
Worn Worn
SMT SMT
DOB NN Age 16 DOB age 16
Sex Race W Sex M Race W
Ethn N Ethn N
Hair Eyes Hair Eyes
HT WT HT WT
NIBRS/Admin. Detail NIBRS/Admin. Detail
Central Index 1 Central Index zD
Victim type I Victim Type I
Relationship AQ Relationship AQ
Victim Offenses 1151 Victim Offenses 1151
Injury N Injury N
Assaul Assaul
Just. Homicide Just. Homicide
Offenders S1 Offenders Sl

 

 

 

 

 

 

Notes for
MS (other) 211 2nd Ave West Marsing, Id (208) 896-4208

 

 

Notes for
EE Mother), Po Box 178, |

Reporting Officer

 
Case PAO OES Document 9-6 Filed 12/29/20 Page 4 of 11
\ 2

GEM COUNTY SHERIFFS OFFICE

 

Report ID: 937796

 

T Person/Entity Sl

Code S1 Suspect
Name MENGES, RANDALL LEROY

AKA RANDY
Addr 11900 LIBERTY RD
CSZ SWEET, ID

R
pens 584-3439 Testify

POB
DLN

Oc/Gr STUDENT

Em/Sc
Worn
SMT
MO
DOB MS ace 18
Sex M Race W
Ethn Skin
Hair BLN Eyes BLU
HT 5/9" WT 230

NIBRS/Admin. Detail
Central Index ID

 

 

 

-- Notes for MENGES, RANDALL LEROY
Marlene Menges (Mother) 7525 Maxwell, Boise (208) 322-5450

 

 

 

 

 

 
Case 9:20-cv-00178-DLC Document 9-6 Filed 12/29/20 Page 5 of 11
( COUNTY SHERIFFS OFFICE ()

Incident Report 937796

Page 1

Received 12:55 Dispatched Arrived

Cleared

 

Date 12-28-93 Dispatcher S021 Jur. Grid

Location PRATT RANCH
Complainant OV
Address GCSO
Phone

Veh. Lic.
Tow Company

NCIC Rep. 1151 Sexual Abuse of a Child

Sector Map

 

—Notes/Other Information

253-CHANEY ADVISED HE RECEIVED A REPORT OF A pos

SIBLE SEXUAL ABUSE AT THE

PRATT RANCH. 253 ADVISED HE RESPONDED AND TOOK STATEMENTS AND A REPORT. SEE

OFFICERS REPORT FOR FURTHER.

 

—Units/Officers
S004 253 CHANEY, FRANK L.

NCIC Ver. 1151 Sexual Abuse of: a Child
Disposition 4 ACTIVE
AI S
Case Number 93F009
Case 9:20-cv-00178-DLe Document 9-6 Filed 12/29/20 Page 6 of 11
\_M COUNTY SHERIFFS OFFICE
Incident Report 937714
Page 1

Received 12:10 Dispatched 12:10 Arrived Cleared
Date 12-23-93 Dispatcher S021 Jur. Grid Sector Map

Location PRATT RANCH
Complainant SANDERS, TIM
Address HEALTH & WELFARE
Phone

Veh. Lic.
Tow Company

NCIC Rep. 1151 Sexual Abuse of a Child

 

—Notes/Other Information

TIM SANDERS FROM HEALTH AND WELFARE CALLED AND SPOKE WITH 250-JOHN IN
REFERENCE TO A REPORTED POSSIBLE SEXUAL ABUSE AT THE PRATT RANCH. 250
ADVISED THIS WAS CONSENTUAL SEX BETWEEN TWO 14 YEAR OLDS AND ONE 18 YEAR
OLD. HEALTH & WELFARE IS TO BE CONTACTING THE SO TO HAVE AN OFFICER RESPOND
WITH THEM TO TAKE A REPORT TO BE FORWARDED TO THE PROSECUTOR. SEE OFFICERS

REPORT FOR FURTHER.

 

—Units/Officers
Soo3 250 JOHN, MARK DEMOUR

NCIC Ver. 1151 Sexual Abuse of a Child
Disposition 4 ACTIVE
AI §S
Case Number 937714
Case 9:20-cv-00178-DLC Document 9-6 Filed 12/29/20 Page 7 of 11
(
. ) STATEMENT FORM Q

Date

 

Time Started

» Yrs Old je. DOB

maize the following statement of my own free will and without duress or
promise of leniency in any manner whatsoever to JAy40K (ib pp

of the Gem County Sheriff's Office in Emmett, Idaho, and knowing that whatew:
I now may say, can and may be used against me now or later in court. I have
been advised of my rights to counsel prior to making this statement.

lL, Jitter JELOP wiengee= » make the following statement:

Robert was vulling Me weer Leto or bd reuur We mnend
ne sertto ee li “7 S Aewey SG beef

Wnt Tis © rr rev grrr ou QutAaKk ots
CUM etkuanl CxKPb EH Lo ace Omer Gg) Agfa DT Cnty te ureuwe
oe) pranitve ( SLA me alSo head SEA OO te fing

Rawwing Sex ( :
bey ry poaom WCW. wes Sted ty cadiitoteas | [tise Pore wtiy

Bx m cade) | ashe ie Jen rar fee! re OWitrere St fp Wltnn 4 Va, “Ind
{ 0 Core a OS vu Rre FE Event Hee Minne, ean cre /
ie Seu .

ath LZ Stopete pw fee mcdv0e. aa me Ge “2,
t nuegd +2 Sep a dtd @feul eu s ler FE ~
aes c ~

; . ii ;
Coeuld Seek ad ce AQ SD fe ap he
Cz. Dewi Fee Cire fp cr ceeds. F se D
ether timed Tle la

 

\

‘O LT @art ge Tay
XS Ked “tb
“ais, ey Pia

io

Tighe find oo - |
S ¢ 4+ iin, Ce |

Lo Ck Ek, | n VACA ‘ We v
Ak ) Fre boa ; / Sth ide - Daddiby
Cur ¥leu dig a= 1G hac +1 ( to Ethe $ vY t {
ve, 5, \ te { Se Gee S rey2ece —fraf 7la T
ese NG F aa it ihe Tr Vadct J ’

< ; - eee LIOT dt chy og8
S  t6le ia we eee PIC Wet wey get “y
7 .‘ - ‘ r= i —_— = a ' \
! 1 OT Ra GC, oe oo os a a of ( Ay S fc Fe A Cu SL fe C /v re)

7

wird Born eecros ¢

V7, Veer Beenie P12 e''’) vr

go?
> apt, IPH OME: PCE LED 7 - ng’ TT
7 Co iginSs CORE peed Phy secly thi fe Cove ceed Hae Cee r Daceke tt
aS SG RRL >
. _ - 7 [crs p> ee: « of JES
G; Ly Thor's Ce Wer? ~- JIG? 7 PAPILLA FOL Peprrr a

Ale
fe. SD

I Errtile9 et. Lev’ Jtijjyvli-<., have read the above statement consisting
pages, and I know the same to be a t:rue statement as given by ze.

of
have initialed all mistakes noticed by me while reading the above statement.

Hi
Case 9:20-cv-00178-DLC Document 9-6 Filed 12/29/20 Page 8 of 11
C STATEMENT FORM ( ) _ *
Time Started Date

 

 

make the following statement of my own free ait and with uress or

promise of leniency in any manner whatsoever to Cranw (hareic
of the Gem County Sheriff's Office in Emmett, Idaho, and knowing that whatere

I now may say, can and may be used against me now or later in court. I have

been advised of rights to counsel prior to making this statement.
I, » Make the following statement:
é

4
: # Soe. Timed b- etpiveen Hol Laverty EThUK S9ving. im.
were i: Bet ¥ WE Wtrte pat ng fh
Sex + easel ten we ys wr eDiped eci op ve Ste TLATUTAS 1Oe ys

14TH,
gee ance They) tence ne fowesna Mlyh 1D WP PL Nyro mr

) 7: Abou
os — randy kite Lows raiSyxry OWE Crepes yn
ec A,
N15 bey Cire ty CSlupcd

MT

tar ies NS We hg
! Mae isweial ce a oe nee Mr
¢

° this Notre Pw.
{ ocjyn, G by = ¢ Vic Cc, ig:
‘ Ole ~of €j recy 0 pe 2 baie by Yop «

tse
tue Piped Ge

  

7, lve ANTL- GLK NTT MN pita
/

> pots CRA eK ArTTe myer ba yp (F S3e

‘

b. Y¥t>, Dy (ively TheFusTeme

: ay Tr Or A
“, tdyAs> you lowed bo either a fe S

7

fe (se 4 j itis -

bat
Ly iii. . have read the above statement consisting
I

of | pages, and “| pages, and I know the same to be a t:rue statement as given by ae.
have initialed all mistakes noticed by me while reading the above statement.

Time Finished - Dated this DF Th day of dl CCeMaeys, 19% ee
ri CCC CCC © 4

~
‘

(ote g

—_—

—

Case 0-cv-00178- “Ly. _PRIGS 6 Filed 12/29/20 Page 9of11

fe (3

Baul ace whey bron La Aat-n bia, -
. _ 4 G

a — Le CMLED tL cf

 
 

bes fr

ahhig auLthen b oe
re ee fe

Aa E a = Fie. _

_ a= 2

Flee
bee ieee) ye

df
_ —_ Le
i

oe f ay Z Vimes

   

 

   
  

 

 

 
| hE tol be tiv alot off Treubhe j
lout th brb wtb asa Cut
eg harap delat ho Wat fe.

om Vd: telll’ not bly 41

 

Case PEON OLN Document 9-6 Filed 12/29/20 Page 10 of 11

   

  

dal

ah a
wo “pascal onlin A buns f dea mo

 

AIO -—-—--

| if I

Eonoge Vhoee urexX
Case 9:20-cv-00178-DLC Document 9-6 Filed 12/29/20 Page 11 of 11

ae | Q QO

Le hime fol L af the Bine 5 fut bade
a pho net High # Lest ym ie ale ee
fe whe wing. fly dat Hub rbntt-  whin

aL Meppns. a

; _ Lady when uf Alyce coon te Up -9ch antnoal, _
| diver fit hy berm SP ler wea. YE ME
| bbe he 0 ebbing of 1 ie
Tagged Cetaceor Fea tudd bis Cristea Oe.
Ta hiked ike the pital, Vilas Loe.
ne i him fuel wel Ger 7 [Met
oo | Opancta. Was yovttel tat SCWEHT wont | we _

|
sss . and Ka 7 Bosh wind gird oct Mat he folie ~

= fad hos ball tat ba sh gee.

: up S witelil tach OU - lea ae
| "Te Lave nue i dy when
—
ones! le Ye seule. ih en J ae if then ff the thor gui
LL917% Z cng brat. Ne Auoeer!

. by wes “Wo! S + nti ob she udileslitg
Nias Ute a vocal Ab ? haw Aitith Aé.
D be Mii! yi de: fits fuel Jey ntl bavely.S

 

 

   
   

| huts
